Citation Nr: 1412016	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due
to herbicide exposure.

2.   Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a gallbladder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1959 to March 1987.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In September 2013, the Board remanded the Veteran's claims for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS paperless file, there is a Virtual VA paperless file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals additional VA treatment notes that are relevant to the issues on appeal.  The RO considered those records and readjudicated the claims in a November 2013 supplemental statement of the case (SSOC).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a gallbladder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam or in the inland waters of Vietnam, and he has not been shown to otherwise have had exposure to herbicides, including Agent Orange.

2.  Diabetes mellitus did not manifest in service or within one year thereafter and has not been shown to be causally or etiologically related to service.

3.  Lumbar degenerative disc disease did not manifest during service or within one year thereafter and has not been shown to be causally or etiologically related to service.

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service, may not be presumed to have been so incurred, and is not due to herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Degenerative disc disease of the lumbar spine was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with a notification letter in May 2008, prior to the initial decision on the claims in March 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the May 2008 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claims for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess, 19 Vet. App. at 490-491. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein. 

In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in February 2009 and November 2013, in connection with his claims. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2013 VA examinations are adequate to decide the case because, as shown below, the examiner provided the findings requested in the September 2013 remand directives.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeal, this list includes arthritis and diabetes mellitus.  See 38 C.F.R. § 3.309(a).  

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA regulations require that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit has further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


Diabetes Mellitus

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for type II diabetes mellitus. 

In various written statements and in his December 2007 claim, the Veteran reported that he served in Vietnam, where he was exposed to Agent Orange.  He indicated that he served aboard the USS Taluga, a fleet oiler.  In a January 2009 response to a request for information, the Joint Services Records Research Center (JSRRC) noted that the USS Taluga provided logistic services to units operating in the Seventh Fleet.  A review of the 1970 command history showed that the ship conducted nine three-day transits to the southern tip of Vietnam from Subic Bay in the Philippines; five- to seven-day transits up the Vietnam coast to provide fuel and other services to ships operating in that area; and two-day transits back to Subic Bay.  

The Veteran's service personnel records reflect that he served on the USS Taluga from July 1969 to April 1972.  His DD Form 214 shows that he received the Vietnam Service Medal and the Vietnam Campaign Medal.  In support of his claim, the Veteran submitted copies of a 1970 USS Taluga cruise book that noted ports of call, including Vung Tau in Vietnam.

In a January 2011 statement, the Veteran indicated that he went ashore in Vung Tau to transfer supplies from inland Vietnam to the ship.  He reported that he disembarked from the ship when the ship was pier side in Vung Tau on two separate occasions.  However, his service personnel records and records from the USS Taluga do not reflect that the Veteran actually served in the country of Vietnam itself or in its inland waterways.  

The January 2009 JSRRC response indicated that deck logs and muster rolls or personnel diaries were the only administrative records produced by commissioned ships during the Vietnam War that are permanently retained, and the records do not normally document individuals arriving or going ashore on a routine basis.  

"Inland waterways "are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR (M21-1MR), M21-MR, pt. IV, subpt. ii, §1, ch. H, 28, "Considering Claims Based on Service Aboard Ships Offshore the RVN."  As an appendix to that paragraph of the M21-1MR, VA maintains a list of ships which operated primarily or exclusively on Vietnam's inland waterways, ships which operated temporarily on Vietnam's inland waterways or docking to the shore, and ships that operated on Vietnams close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  The USS Taluga is not included in this list.

In addition, the M21-1MR notes that service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  As noted above, service in the "blue waters" off the coast of Vietnam does not constitute Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii). 

Based on the foregoing, the Board finds that the Veteran's assertions are outweighed by the official records, including his service personnel records and the ship's history and command history records.  Under these circumstances, the Board concludes the preponderance of the probative evidence weighs against a finding that the Veteran served in Vietnam or was otherwise exposed to herbicides, including Agent Orange.  Therefore, the Veteran is not entitled to presumptive service connection for the claimed type II diabetes mellitus pursuant to 38 C.F.R. § 3.309(e). 

Nevertheless, the determination that the Veteran did not have herbicide exposure in service does not end the Board's inquiry.  In this regard, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on any other basis.  

A review of the Veteran's service treatment records shows that he had a blood glucose level of 118 mg/dL (with a reference range of 70 to 115 mg/dL under 50 years of age) in August 1984; 114 mg/dL in September 1986; and 102 mg/dL in January 1987 (with a reference range of 70 to 115 mg/dL under 50 years of age).  Urinalyses in January and February 1987 were also negative for glucose.  

A review of the Veteran's post-service military treatment facility records show that the Veteran had a blood glucose level of 106 mg/dL in October 1993 (with a reference range of 70-99 mg/dL), and an October 1993 urinalysis was negative for glucose.  

An October 2003 private laboratory report noted a blood glucose level of 128 mg/dL.

January 2004 private treatment notes documented elevated blood glucose levels.  However, specific readings were not recorded.

In an April 2004 private treatment note, the Veteran complained of hyperglycemia.  The physician noted that a laboratory work-up showed an essentially normal blood glucose assessment.  He indicated that the Veteran's blood glucose levels had been elevated in the past, but that he had never been diabetic.  The physician indicated that the Veteran had an impaired fasting glucose level of 120 mg/dL, and he provided the Veteran with diabetic and nutrition counseling, including information about the American Diabetes Association diet.  

January 2005 and March 2006 private laboratory reports noted that urinalyses were negative for glucose.

A December 2006 private laboratory report noted a blood glucose level of 113 mg/dL.

A September 2007 private laboratory report noted a blood glucose level of 133 mg/dL.

In January 2012 correspondence, a physician's assistant at a private cardiovascular clinic noted that the Veteran had a history of "borderline diabetes."

In a June 2012 private clinical neuropsychological evaluation report, the documentation of medical history included a reference to diabetes "since [the Veteran's] anoxic encephalopathy and surgery" in September 2011.  

In the November 2013 VA diabetes mellitus examination report, the examiner diagnosed the Veteran with type II diabetes mellitus.  However, she opined that it was less likely than not that the Veteran's diabetes mellitus manifested in service or was otherwise causally or etiologically related to his military service.  She noted that all documented blood glucose levels during and within two years of his separation from service were below 126 mg/dL.  She noted that the highest blood glucose level during service was 118 mg/dL in August 1984, and it did not meet the criteria for a diagnosis of diabetes mellitus.  She also indicated that the first documented blood glucose levels greater than 126 mg/dL were recorded in October 2003 and January 2004, which was more than 16 years after the Veteran's separation from service.  She further reported that the Veteran was not treated for diabetes mellitus until a September 2011 VA hospitalization.  The examiner acknowledged the Veteran's wife's report that he underwent oral glucose tolerance tests in 1991 following a private emergency department evaluation for dizziness, but she indicated that, even if the testing documented a diagnosis of diabetes mellitus at that time, the onset was still greater than two years after his separation from service.

The Board notes that the VA examiner noted that the Veteran did not have blood glucose levels over 126 mg/dL and/or an onset of diabetes within two years of his separation from service, rather than the one year presumptive period afforded to veterans under 38 C.F.R. § 3.309(a),(b).  However, the Board finds that the error is nonprejudicial towards the Veteran because the two year period encompasses the one year presumptive period.

As the Veteran has a diagnosis of diabetes mellitus, section 3.303(b) is applicable.  However, diabetes mellitus was not diagnosed or identified during service.  Thus, chronicity may be legitimately questioned.  Walker, supra.  In fact, post-service treatment records first documented a diagnosis of hyperglycemia bay private provider in January 2004, which was nearly 17 years after service, and there was no indication that the Veteran was treated for diabetes mellitus until September 2011, which was over 24 years after his separation from service.  Such evidence clearly establishes that diabetes mellitus was not manifest during service or within one year of separation.  The evidence also establishes that there is no continuity of symptomatology in regard to diabetes mellitus.

Moreover, there is simply no evidence relating the Veteran's type II diabetes mellitus directly to service.  None of the private medical records reflect any such comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or medical opinion.  In fact, as discussed above, the Veteran has only contended that his current diagnosis is related to his herbicide exposure in service, and such exposure has not been established.  He has not asserted that the disorder is otherwise directly related to his military service.  Therefore, the Board finds that the Veteran's type II diabetes mellitus is not causally or etiologically related to his military service. 

Based on the foregoing, the Veteran's type II diabetes mellitus did not manifest in service or for many years thereafter and is not causally or etiologically related to his military service, including herbicide exposure.  Accordingly, the claim for service connection for type II diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Low Back Disorder

On review, the Board concludes that the Veteran's current low back disorder did not manifest in service or within one year after separation from service.  

In a November 1977 service treatment note, the Veteran complained of left lower back pain with some tightness down his left leg.  The examiner diagnosed the Veteran with a muscle spasm and pain.

In a March 1984 service treatment note, the Veteran reported low back pain for two days.  An examination showed no spasms, full range of motion, and pinpoint pain at the left hip area.  He was diagnosed with a strain.  

In a January 1987 separation examination, the examiner noted a normal clinical evaluation of the spine.  In a January 1987 report of medical history, the Veteran denied any recurrent back pain.  

In a December 2002 private treatment note, the Veteran complained of a "little bit" of back pain in the lumbosacral area.  He indicated that he had similar symptoms in the past.

A December 2002 private x-ray of the lumbar spine showed a mild degenerative change of the lumbar spine at L3-L4.

In an April 2003 private treatment note, the Veteran reported a history of back pain.  

In an August 2003 private treatment note, the physician noted that the Veteran had a past medical history that included osteoarthritis of the low back.

In a January 2007 private treatment note, the Veteran complained of lumbosacral back pain with radiation down his leg.  He indicated that he developed back pain after shoveling.  He was diagnosed with lumbosacral pain with radiculopathy.

A January 2007 private magnetic resonance image (MRI) showed multilevel degenerative disc and spine disease of the mid and lower lumbar spine.  There was also a focal protruding disc herniation at L4-5 at a left paracentral location with probable compression upon the L5 root, a mild left neural foraminal narrowing, and mild canal stenosis at that level.  

During a February 2009 VA spine examination, the Veteran reported that his back pain flared up periodically.  He indicated that he had low back stiffness and pain that occasionally radiated to his buttock area.  On examination, there was some palpable tenderness along his bilateral lumbar paraspinal muscles.  The examiner diagnosed the Veteran with degenerative disc disease confirmed by MRI testing.  He noted that the Veteran complained of lumbar pain and was diagnosed with lumbar strain during service; however, he related that, given the length of time between those episodes and his current condition, he was unable to resolve whether his lumbar strain in service was related to his current degenerative disc disease without resorting to mere speculation.

In a December 2010 private pulmonary consultation note, the Veteran indicated that he had some chronic back pain that was diagnosed as a herniating disc.  He related that he lost 16 pounds over the past two years.

During the November 2013 VA back conditions examination, the Veteran reported that he had a history of back trouble when he was young.  He denied any recent back pain.  The Veteran's wife indicated that the Veteran had not had any back pain since he lost weight.  An examination of the lumbar spine was normal.  The examiner diagnosed the Veteran with a history of transient lumbar strain in service that had resolved, and mild lumbar degenerative disc disease based on the January 2007 private MRI.  The examiner opined that it was less likely than not that the Veteran's lumbar degenerative disc disease manifested in service or was otherwise causally or etiologically related to his military service.  She noted that there was no objective evidence for a chronic back condition with an onset during or within two years of service.  She related that there was no objective evidence that the Veteran's lumbar strain during service resulted in any abnormality of disc or bone.  Rather, she opined that the lumbar degenerative disc disease was most likely related to stresses placed on the lumbar spine, as well as the natural aging process, during the twenty years post-service.

The Board notes that the VA examiner noted that the Veteran did not have an onset of back pain within two years of his separation from service, rather than the one year presumptive period afforded to veterans for manifestations of arthritis under 38 C.F.R. § 3.309(a),(b).  However, the Board finds that the error is nonprejudicial towards the Veteran because the two year period encompasses the one year presumptive period.

The Veteran did indicate in his December 2007 claim that he has been treated for a low back disorder from January 1970 to December 2007.  To the extent that the Veteran appears to allege that he has had a low back disorder since service, the Board notes that he is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he has had low back problems since his military service.  However, his allegations are inconsistent with the contemporaneous record.  Although the Veteran was treated in service for a back strain, there was no such treatment documented between March 1984 and his separation in March 1987.  Indeed, as noted above, a clinical evaluation of the Veteran spine was normal at that time of his separation examination.  As such, there is actually affirmative evidence showing that he did not have a low back disorder at that time of his separation.

Moreover, the Veteran has made inconsistent statements regarding the onset of his low back disorder.  At the time of his separation examination, he specifically denied having recurrent back pain.  During the November 2013 VA examination, the Veteran stated that he had low back pain in the past, but that it had resolved.  In addition, his wife reported that he had not had difficulty with his low back pain since before a recent weight loss.  As such, these statements contradict the assertion of continuity of symptomatology.  Therefore, the Board finds that the reported history regarding continuity since service to be not credible.

Regarding the Veteran's assertion that his current low back disorder is directly related to his military service, the Board finds that the opinion of the November 2013 VA examiner is of greater probative weight than the Veteran's more general lay assertions.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on her medical training, knowledge, and expertise.  

As the Veteran has a diagnosis of arthritis, section 3.303(b) is applicable in this case.  However, arthritis was not diagnosed or identified during service, and the separation examination was normal.  Thus, chronicity may be legitimately questioned.  Walker, supra.  In fact, he did not seek treatment for low back pain until more than 15 years after service.  Such evidence clearly establishes that arthritis was not manifest during service or within one year of separation.  The evidence also establishes that there is no continuity of symptomatology in regard to arthritis.

Based on the foregoing, the preponderance of the evidence is against the claim for entitlement to service connection for a low back disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for type II diabetes mellitus, to include as due to herbicide exposure, is denied.

Service connection for a low back disorder is denied.



REMAND

In a November 2013 VA gallbladder conditions examination report, the examiner diagnosed the Veteran with asymptomatic cholelithiasis and noted that he was initially diagnosed with asymptomatic cholelithiasis during service.  She also opined that it was at least as likely as not that the Veteran's cholelithiasis was related to that which was diagnosed during service; however, she noted that there was no current functional limitation or disability related to the disorder.  

The Board's review of the service treatment notes does not show that the Veteran was diagnosed or treated for asymptomatic cholelithiasis during service.  Rather, he was treated for epigastric pain at various times between May 1976 and February 1987, an acute gastrointestinal hemorrhage in May 1986, and early appendicitis and diverticulitis in February 1987.

In his claim for service connection for a gallbladder disorder, the Veteran indicated that his gallstones manifested in March 1987.  The Board's review of the service treatment notes shows the Veteran was treated for elevated cholesterol and diagnosed with hyperlipidemia in March 1987, but there are no indications that he was treated for any complaints pertaining to his gallbladder at that time.  

Therefore, on remand, the RO/AMC should obtain a clarifying opinion from the November 2013 VA examiner and request that she identify the date of the diagnosis of cholelithiasis in service.  In addition, she should identify all gallbladder disorders that the Veteran has had at any point during the pendency of the appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record.

The RO/AMC should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  

The RO/AMC should then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  The RO/AMC should obtain a clarifying medical opinion from the VA examiner who conducted the November 2013 VA gallbladder conditions examination, or, if she is not available or unable to provide the requested opinions, an appropriate clinician, to obtain a clarifying medical opinion as to the directives set forth below.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify the date of the service treatment record in which the Veteran was diagnosed with cholelithiasis during service, as referenced in the November 2013 VA examination report.  If the examiner is unable to provide a date of diagnosis, he or she should address whether the evidence otherwise suggests that his symptoms in service were indicative of cholelithiasis.

The examiner is requested to identify all gallbladder disorders that the Veteran has had at any point during the pendency of the appeal.  It should be noted that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim (even if the disorder later resolves).

The examiner should provide an opinion as to whether it is at least as likely as not that any identified gallbladder disorder manifested in service or is otherwise causally or etiologically related to his military service, including his symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


